Citation Nr: 1813826	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-33 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 23, 2014 for the grant of service connection for ischemic heart disease.  


REPRESENTATION

Veteran represented by:	Christa McGill, Attorney at Law


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1961 to December 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a May 2015 rating decision, the RO granted service connection for ischemic heart disease, effective July 23, 2014. 

2.  The evidence of record does not reflect that the Veteran filed an application to for a claim of service connection for ischemic heart disease prior to July 23, 2014.

3.  The Veteran did not meet all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and continuously from that date until July 23, 2014.


CONCLUSION OF LAW

The criteria for an effective date prior to July 23, 2014, for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C. §§ 5107 , 5110 (2012); 38 C.F.R. §§ 3.102 , 3.103, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an effective date earlier than the currently assigned July 23, 2014.  Specifically, the Veteran has argued that he is entitled to an effective date of October 11, 2012, one year prior to the date the Veteran claimed that he submitted his claim for service connection for a heart condition to the VA.

This claim is governed pursuant to the orders of a United States district court.  Nehmer v. U.S. Dep't of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991); 38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816 (b)(2).  The final rule made clear that the effective dates of awards of ischemic heart disease under 38 C.F.R. § 3.309 (e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.  The Veteran is a Nehmer class member because he is a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1)(i).

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  Id. at § 3.816(c)(1).

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph §3.816 (c)(3), which pertains to claims filed within one year from the date of separation from service.  Id. at § 3.816 (c)(2).

If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award will be determined in accordance with section 3.114 and 3.400.  Id. at § 3.816(c)(4).

Under 38 C.F.R. § 3.400 (b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  In order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114 (a).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(3).

The effective date of the regulation that added ischemic heart disease to the list of diseases for which the VA Secretary has determined that there exists an etiological relationship to herbicides exposure (and are, thus, subject to presumptive service connection on the basis of such exposure) is August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  The Veteran's current claim for coronary artery disease was received on July 23, 2014.

Considering the proper effective date for service connection for ischemic heart disease under the Nehmer provisions, the Board finds that the Veteran was not denied compensation for ischemic heart disease between September 25, 1985, and May 3, 1989 and his claim for service connection was not pending before VA on May 3, 1989.  Additionally, the record does not reflect that VA received any statement or indication from the Veteran that he was intending to file a claim for benefits between May 3, 1989 and the August 31, 2010 date establishing a presumption of service connection for ischemic heart disease.  Finally, his claim was not received within one year from the date of his separation from service.  Thus, the Board must determine the effective date in accordance with 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816 (c)(1)-(4).

As noted above, in order for the Veteran to be eligible for a retroactive payment under the provisions of 38 C.F.R. § 3.114 (a), the evidence must show that the Veteran met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  In this case, the earliest medical evidence available establishing the Veteran's ischemic heart disease is private treatment records dated October 2012, including an abnormal echocardiogram with indications of atrial fibrillation and an impression of significant single vessel coronary artery disease.  The effective date of the relevant liberalizing regulation is August 31, 2010; thus, the evidence of record is insufficient to establish that the Veteran met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue in this case, and the Veteran is therefore not eligible for retroactive payment under the provisions of 38 C.F.R. § 3.114 (a).  Consequently, the effective date for the Veteran's service-connected ischemic heart disease will be the date of receipt of the claim or the date entitlement arose, whichever is the latter, in accordance with 38 C.F.R. § 3.400.  

In a June 2017 statement, the Veteran's representative stated that the Veteran's previous representative submitted his claim for service connection for a heart condition to the VA on October 11, 2013 via fax.  As noted above, the earliest copy of the Veteran's claim of record appears to have been submitted to the VA in an e-mail dated July 23, 2014.  The Board notes that the claim submitted to the VA in July 2014 is signed and dated October 11, 2013 by the Veteran, but no additional documentation was provided to demonstrate that the claim was submitted to VA in October 2013.  The effective date for service connection is based on the date in which the Veteran's claim is received.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (r) (2017).  Here, the forms the Veteran points to as proof of an earlier claim strongly suggest that they were signed in October 2013 but received by VA months later in July 2014.  Absent any evidence that the Veteran's claim was in fact faxed or otherwise submitted to the VA in October 2013, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran's claim was submitted prior to July 2014.  

Based on the foregoing reasons, the Board finds that the earliest effective date allowed by VA regulations for service connection for ischemic heart disease is July 23, 2014 and the claim must be denied.  Nehmer, supra; 38 C.F.R. §§ 3.307, 3.309, 3.314, 3.816.

As the preponderance of the evidence is against the claim for an effective date earlier than July 23, 2014, for the grant of service connection for ischemic heart disease, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).


ORDER

An effective date prior to July 23, 2014 for the grant of service connection for ischemic heart disease is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


